Daniels, J.
The judgment from which the appeal has been taken, was recovered upon a trial following the reversal of a preceding j udgment in favor of the defendant. The trial appears to have taken place in conformity to the directions contained in the decision for that purpose made by this general term. The case as it was then disposed of is reported in 31 Hun, 247. Some additional proof was given upon the last trial, but not distinguishing the case, as to the legal rules applicable to it, from its condition when it was presented to the'general term upon which the last decision was made. The appeal, therefore, presents no point for the examination and decision of the court beyond the fact that it has been tried and disposed of according to its preceding direction. All that becomes necessary, therefore, is to affirm the judgment, in order that the case may be placed in a condition to be appealed to the court of appeals, to which it is designed to take it. The judgment, therefore, should be affirmed with costs to the respondent.
Van Brunt, P. J., and Brady, J., concur.